              Case 6:20-cv-00414-ADA Document 1 Filed 05/21/20 Page 1 of 8

     BILL LIETZKE
     P. 0. BOX 4732
                                                                                         ED
2    MONTGOMERY, ALABAMA           36104                                         1iAy7
                                                                                    -
                                                                                         uai
                              IN THE UNITED STATES DISTRICT COURT
 3
                                  FOR THE DISTRICT :F     TEXAS
 4

     BILL LIETZKE,                            )         INU.



 6
                            PLAINTIFF,
                                                               Y12OCMi4
     VS.

 8
     COUNTY OF MONTGOMERY, ET AL,
     REESE MCKINNEY, PROBATE JUDGE,
     D. T. MARSHALL, SHERIFF,


10
                            DEFENDANTS.

             1.   And   I    looked and beheld a pale horse, YOU, and the name of them

12 that sat
            upon it was            Death,YOU,and Hell followed, YOU, and it set out

     to conquer a fourth part of           the Earth, to kill with the sword, and with
13

14 hunger,
                  and with the beasts of the Earth, and with Death, YOU.

15           2.   And   I    saw the Great White Throne Judgment, and Him that sat upon

16 it from
                  whose face the Earth and Heaven fled away, and there was found

17 no      place for them, YOU, and the books were opened, YOU, and another book

            opened which is the Book of Life, and              I   saw the dead, YOU,both great
18 was

19   and small, and the dead, YOU, and the dead, YOtJ,were judged out of those

                             in the books according                     to their works.
20 things which were written

             3.    And Death and Hell,      YOU, were cast into the Lake of Fire, YOU.
21

                  the Second Death, YOU.       And whosoever, YOU, was not found written
22 This      is

23 in the Book of
                  Life was cast into the Lake of Fire, YOU,

24 VALIDATED, VERIFIED,
                                   CERTIFIED, AND CONFIRMED, MAY 12, 2020

             4.    Jurisdiction founded on the existence of              a   federal question and
25

26 amount in controversy.

27           5.    The action arises under the Constitution of the United States,

28 Article        III, Section II, as hereinafter more fully appears.
           Case 6:20-cv-00414-ADA Document 1 Filed 05/21/20 Page 2 of 8


 1        6.    The amount is controversy exceeds, exclusive of interests and

 2   costs, the sum of $1,000,000,000.00

 3        7.    On or about the 2nd day of August,     1999, without probable cause

 4   therefor, the County of Montgomery, Et Al through sheriff's officers

 5   trespassed the premises of San Souci Apartments, 547 South Perry Street,
 6   Montgomery, Alabama, Plaintiff's lawful and legal residence, abducted
 7   and kidnapped the Plaintiff from 547 South Perry Street, Montgomery, Al.

 8   and dragged the Plaintiff in handcuffs fvom 547 South Perry Street to

 9   Jackson Hospital, 1725 Pine Street, Montgomery, Alabama.             Thereafter,
10 the   Plaintiff was incarcerated in Jackson Hospital, 1725 Pine Street
11   without probable cause therefor and the Plaintiff could not leave.
12        8.    On or about August 9,   1999, without probable cause therefor,

13 the   County of Montgomery, Et Al seized and harassed the Plaintiff again

14 and dragged     the Plaintiff from Jackson Hospital,      1725 Pine Street to

15   Montgomery County Probate, 100 South Lawrence Street, Montgomery,
16   Alabama.   Thereafter, without probable cause, County of Montgomery,           Et Al

17

18

19

20

21

22

23

24

25

26

27

28
                                Case 6:20-cv-00414-ADA Document 1 Filed 05/21/20 Page 3 of 8
         ii         instituted urilarfuL prcceedings taotivated. by malice in fact against the Plaintiff in

      2             the Montgomery County Probate withou            probable caus          therefore

      3                    6.     On or about August 9, 1999, the County of Montgoery, Et Al harassed                      nd

      4             seized the Plaintiff again and dragged              the Plaintiff       ihout probable cause theef or
      5            back to Jac&san Rospital, £725 Pine Street.

      6       -            7.    On or about August 11, 1999, the County of Montgomery, Et Al harassed. and

     7             seized the P1.intiff again and dragged the Plaintiff witbott probable                     cause   therefor

     8             to 'Greil      ?!tetnoriai   Psychiatric   ospital     2140   trppe.r   Watupka Road,   ]tbntgonLery,

     9             Alabama where. the Plaintiff was incarcerated. and coil& not                 leave..

 10                     3.       On or about August 2, 1999,-wTaen the County of               ntgomery, Et Al abducted

 11               and kidnapped the Plaintiff without probable äause theref or and dragged thePlaintiff

 12               to Jackson Eospital, £725 Pine Street, dragged the Plaintiff to Montgomery County

13                Probate, £00 South Lawrence Street, and dragged the. ?laintiff to Grail Memorial

14                Psychiatric Eospital, 2140 Upper WetimLpka Road, the County of Montgomery, Et Al in

15                the course of one unlawful act after another, procured the unlawful violatiàn of the

16                personal liberty of the Plaintiff, and procured                 .the false imprisonment of the

17                Plaintiff, for any appreciable time bowèvèr brief.                  The County of Montgomery, ft         Al,
18                in a series of well coordinated unlawful acts and detentionè, commaitted the

19            N(7N-CONSTTUAL, intentional confinement of the Plaintiff without lawful privilege

20                tberefor, and for any apprecLable            time howvar       brief.     The County of Montgomery,

21            ft Al purposely deprived the. Plaintiff of fraedQm of movement by use of physical

22            barrier and force            and.   other total and complete unreasonable duress, without the

23            Plajntjff'           consent which harmed the Plaintjff            and such harm was substantially cau

26            by the County of Montgomery, Pt Al's conduct.

25                    9.        On or about August 2, 1999, when th& Ccmmty of Montgomery, ft Al abducted.
                                                          .




26            ãn.d   kidnapped the Plaintiff without probèble äause therefor and dragged. the Plaintif

27            to Jacicson Eospital, 1725 Pine Street and dragged the Plaintiff to Montgomery County

                    bate, 100 South         Larene      Street and dragged. the Plaintiff to           reii Memorial
                                   Case 6:20-cv-00414-ADA Document 1 Filed 05/21/20 Page 4 of 8
         I
                 J
                      Psychiatric Hospital, 2140 Upper Wetuapka Road, the County of Montgoaery St Al in                                t

         2             course of one unlawful act after another,. cottitted the criae of first degree

       3              kidnapping against the Plaintiff by knowingly restraining the Plaintiff with the

       4              intent to place the Plaintiff in resonable apprehensiou of imminent physical injury.

       5              In a series of well coordinated unlawful acts and detentions, the iounty of Montgo:

       6              ft Alps restriction of the Plaintiffs movement intended to place the Plaintiff in

     7                reasonable fear of imminent physical injury.                       The County of    ntgonery, ft Al's

     8                seizure and detention of the Plaintiff with any acconipairyfng                     movetae.ut   is necessarily.
 D
     9                 rjffjcj         >                 if   fret degree t1dnappfng, whether or not movement

                     subs tau.t-L7 ly increased risk of              harra..


 11.                        10,   On or about August           2,   1 999,   when the Cotrnty of 1ntgonary, ft Al abducted

 12                  and kidnapped the           Plaintiff     without probable cause theref or and dragged the Plaintif

13                   to   Jackson   Kóspita.l, 1725 Pine Street, dragged the                 Plaintiff to   Mo-ntgonery County

14                   Probate,     100 South Lawrence Street, and dragged the Plaintiff to Grail Memorial

15                   Psychiatric Hospital, 2140 Upper: Wetümpka Road, The County of Montgomery, Et Al, in

16                   the course of nue. unlawful act after another, violaed the Plaintiff's Fourth

17                   nLendw.ent    rights under the           United   States Constitution

18                         11.    On or about August 2, 1999, whea the County of Montgomery, Et Al abducted

19           I
                 and.kidiiapped the Plaintiff witboit probable cause theref or and dragged the Plain

20               to       Jackson Hospital, 1725 Pine Street, dragged the plaintiff to                        ntgomery County

21               Probat           100 South Laweuce Street, and dragged the P Ja.ntiff to                     reil Memorial

22               Psychiatric Hospital, 2140 Upper Wetumpka Road,. -the. County of fontgomery, Et Al in

23               the       course of    one unlawful act after               another,    b          ovêd, kicked, and       totchgd

24               the      Plaintiff     and.     subj acted    the Plaintiff to         mltiple   unlawful physical contacts,

25                         12..   On or about December 19, 2002,                 ithott probable cause therefor, the County

26               of       Montgomery,      ft   Al, Reese Mckinuey, DT Marshall               through Montgomery sheriff's

27               officers, trespassed the premises of 547                        South Perry Streat in Montgomery, Alabama
28               and abducted          and.     kidnapped the       Plaintiff    from 547 Sottli Perry    Street,     Apt    10, the
                                   Case 6:20-cv-00414-ADA Document 1 Filed 05/21/20 Page 5 of 8
          I          Plaintiff         lawful and legal residence, and dragged the Plaintiff              from.   547 South

      2              Perry Street to Greil Memorial Psychiatric ifospital. 2140                U'pper   Wetumpka Road,
      3             Montgomery, Alabama.            Thereafter, the PLaintif    was incarcerated Inside Greil Meiuori

      4             Psychiatric Hospital            nd.oxid   ot-leave.

      5                     13.    On or about December 23, 2002, the County of Montgomery, Et Al harassed and

      6             seized the Plaintiff and dragged the Plaintiff without probable' cause therefor
                                                                                                    from
     7              Greil Memorial Psychiatric           Eospitlt14O      Upper Watinaka Road t          Montgomery County
     8             Probate, 100 South Lawrence Street, Montgomery, Alabama                    Thereafter, tb-a County o
                   Montgomery, Et Al           I   titnteL u law-ful proceedings motitecL by malice ii fact                agadi
 10                the P7--ntiff        tEL   the Mbntgomery County Probate without probable cause therefor.

 11                     14        On or about December 23, 2002, the County of Montgomery, Et Al harassed and

 12                seized     the Plaintiff again and dragged the Plaintiff without probable cause therefor

13                 from Montgomery County           Probate, IOU South Lawrence Street back to Greil Memorial

14            J
                  Psychiatric Hospital, 2140 Uper Wetàiupká Road              wbee    the Plaintiff was incarcerated

15            L and could not leave.

16                     15.        On or about December 19, 2002, when the County of Montgomery, Et Li abduc

17                and kidnapped the Plaintiff without probable cause therefor and dragged the Plain.tif

18                to Grail Memorial Psychiatric Hospital,            2140 Upper Wetumpka Road, the County of
19                Montgomery, Et Al, in a series of well coordinated unlawful acts and detentions,

20                .cotnmitted     the N01'T00NSE1fftIL, intentional confinement of the Plaintiff without lawfu

21                privilege therefor,, and forany appeciable tine however brief.                        The   Cunty   of

22                Montgonery,Et Al purposely deprived thePlaintiff                of freedom of movement by use of

23                physical barrier and for.e and other total and com1ete unreasonable &iress, without

24                the Plaintiff's consent which harmed the Plaintiff,                and.   such harm was subatntiai.l'.

25                cAu.ed.    by the County of Montgomery, St         L' a conduct,     The County of Montgomery,            t

26                in the course of one unlawful act after another, procured the unlawfuL vioLation of

27                the personal liberty of the Plaintiff, and procured the false thprIsoent of the

28
          1
                  PlaIntiff       for any     appreciable time, however brief.
                                Case 6:20-cv-00414-ADA Document 1 Filed 05/21/20 Page 6 of 8
       I                 16.     On or about December 19, 2002, when the County of Montgomery, ft Al abduct

      2             and kidnapped. the Plaintiff without probable. cause therefor and dragged the Plaint

      3             to GraIl Memorial Psychiatric ifospital, 2140 Upper Wetutupka Road, the County of

      4          Montgom.ery, Et Al, in the course of one unlawful act after another, cowmitted the

      5          crIme of first degi-e& kidnapping against th& Plaintiff by know restraining the

      6         Plaintiff with the intent to                 lac&thePIàintiff in         reasotth.ble   apprehension of

      7         i.nmiin.eiat    physical injury,        Li a   ser1asowll          coordinated unlawful acts      aM    d.etenti us,

      B         the County of          'Ioti±gomery,   Et   AVe   restriction of the Plaintiff's movement intended

                to place the Plaintiff in reasonable                     fear of fvmnfnemt physical       iry. !Ee Couaty of

 10             Montgoaery ft           Al's seiztLre and detention of the Plaintiff with any accaepanyin
 11             movement is necessarily sufficient                 to.   constitute first degree kidnapping, whether or

 12             not movement substantially increased risk of harm.

 13                    17.     On or about    Dec.eiaber 19,      2002, 'he-n the County of Montgomery, ft        A].   abducte

 14            and kidnapped the Plaintiff without probable cause thereforand dragged the Plaintif

15             to Greil Memorial Psychiatric Hospital, 2140 Upper WetlmLpka Road, the Coirnty of

16             Moutgomery,.Et Al in the course ofone unlawful act after another, violated the

17             Plaintiff's Fourth Amendment rights under the United States Constitution.

18                    18.      On or about December 19, 2002, when the County of Montgomery, ft Al abducte

19             and kidnapped the Plaintiff without probable cause therefor and dragged the Plalutif

20             to    Greli.    Memorial Psychiatric Hospital, 2140 Upper WetuiapkaRoad, the County of

21             Moutgonery,        ft   Al in the cou±se of one unlawful act after another struck, shoved,

2.2        .
               kicked, and touched the Plaintiff and subjected the Plaintiff to multiple unlawful

23             physical contacts.

24                    19.      As a proiaate consequene of the                  fendants' acts, the Plaintiff suffered

25             mental anguish, deprivation of coaètitut tonal                     rights,   and.   intentional infliction

2.6            of am.otional distress.

27                    Whorep-injntjff.wi1lrecejve                              this Judgment Wherefore            Pthnff
28             Wherefore-pintjff orders this Judgment WHEREFORE THIS
                                                                                                           IS   YOUR JUDGMNT:
               Case 6:20-cv-00414-ADA Document 1 Filed 05/21/20 Page 7 of 8
 1        2.     And   I   saw the Great White Throne Judgment, and Him that sat upon

 2   it from whose         face the Earth and Heaven fled away, and there was found

 3   no place for them,         YOU, and the books were opened, YOU, and another book

 4 was   opened which is the Book of Life, and           I   saw the dead, YOU, both great

 5   and small, and the dead, YOU,          and the dead,    YOU, were judged out of those

 6   things which were written        4.n   the books according to their works.

 7        3.     And Death and Hell, YOU, were cast into the Lake of Fire, YOU.

 8   This is the Second Death, YOU.           And whosoever, YOU, was not found written

 9   in the Book of Life was cast into the Lake of Fire, YOU.

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                    Case 6:20-cv-00414-ADA Document 1 Filed 05/21/20 Page 8 of 8
                                                                       U.S.   POSTAGE PAID
                                                                              IORY,    AL
                                                                                 2O
                                                UNOEDSTETES
                                                        WCES


                                                     1000
                                                                            $1.60
                                                               76701   R2305E125574°5




BILL        LIETZKE
P.     0.     BOX     4732
MONTGOMERY,           ALABAMA    3.6104




                                          UNITED  STATES DISTRICT       .   .C.OU     RT
                                          DISTRICT OF TEXAS
                                          800 FRANKLIN AVENUE
                                          WACO,  TEXAS   767,01
